I concur in the majority opinion. However, it is my opinion that the disposition should be different. When a jury verdict is received, it should not be held. Civ. R. 58 clearly provides that "* * * upon a general verdict of a jury * * *, the court shallpromptly cause the judgment to be prepared and, the court having signed it, the clerk shall thereupon *Page 366 
enter it. * * *" (Emphasis added.) A delay from July 31, 1981 until August 17, 1981 does not fall within the definition of "promptly." Apparently, by docket entry, the trial judge ordered the judgment entry prepared on July 31, 1981, in pertinent part, as follows:
"* * * and the Court discharged the jury, and ordered the Verdict received and filed."
Why a formal judgment entry was not filed timely is not explained. Regardless, it should have been.
It is my opinion that this case should be remanded to the trial court with instructions that the court enter that judgment entry, which was filed on August 17, 1981, nunc pro tunc as of July 31, 1981.
In the alternative and, in the absence of a record, the matter should be remanded for an evidentiary hearing so that a determination could be made as to why the entry was not timely filed. I mention this, only because there are instances where the trial judge orders the prevailing party to prepare the entry.